Dismissed and Memorandum Opinion filed June 26, 2003








Dismissed and Memorandum Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00312-CV
____________
 
ALAMO TITLE INSURANCE, Appellant
 
V.
 
GIL RAMIREZ HOMES, INC., Appellee
 

 
On
Appeal from County Civil Court at Law No.  1
 Harris County, Texas
Trial
Court Cause No.  760,369
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 6, 2002. On
June 19, 2003, 
appellant filed a motion to dismiss the appeal because the case
has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.    
 Accordingly, the
appeal is ordered dismissed.      
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 26, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.